GARDEN, JUDGE:
An abbreviated hearing was held in this claim on November 11, 1975. At that time, we suggested to the claimant, who was not represented by counsel, that he should employ an attorney, and we continued the hearing generally to afford him time to do so. He apparently has elected not to do so, and the claim has been submitted to us for decision on the pleadings.
The Notice of Claim filed by the claimant does not clearly express the basis of the claim, but reading between the lines, it would appear that the claimant owned certain real estate in Nicholas County, a portion of which was earlier condemned by’ respondent for highway purposes. Claimant is now seeking recovery in this Court for certain surveying expenses incurred during the condemnation proceeding, certain rental expenses, relocation expenses, and the difference between the value of a home on the subject property and a mobile home which he was required to purchase. Clearly, all of these items of damage arose directly or indirectly from the condemnation proceeding.
The respondent has filed an Answer denying liability and, in addition, a Motion to Dismiss. A certified copy of an agreed Final Order entered by the Circuit Court of Nicholas County on May 18, 1973 in the then pending condemnation action was filed as an exhibit with the Motion to Dismiss. This Final Order, approved and signed by the claimant and his wife, clearly reflects the acceptance of $3,400.00 by the claimant as full and complete payment for the take or acquisition and damages, including damage to the residue.
Code 14-2-14 excludes from the jurisdiction of this Court a proceeding which could be maintained against the State in state court. Had the respondent simply taken ^claimant’s property,A without resort to condemnation, claimant through á mandamus' *110action instituted in the Circuit Court of Nicholas County could have forced respondent to institute a condemnation action. We are, for that reason, of the opinion that we have no jurisdiction to entertain this claim. We are of further opinion that the Final Order of the Circuit Court of Nicholas County reflects on its face that claimant has released respondent from the various items of damage sought to be recovered in this claim.
For the foregoing reasons, the Motion to Dismiss is sustained, and this claim is dismissed.
Claim dismissed.